Citation Nr: 0528860	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  03-18 380	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from February 1987 to June 
1999.

This case is before the Board of Veterans' Appeals (Board) on 
appeal a June 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied service connection for sleep apnea.  


FINDING OF FACT

Obstructive sleep apnea had its onset during during active 
service.  


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, obstructive sleep 
apnea was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107, 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  In the 
decision below, the Board has granted the veteran's claim for 
service connection for sleep apnea, and therefore the 
benefits sought on appeal have been granted in full.  
Accordingly, regardless of whether the requirements of the 
VCAA have been met in this case, no harm or prejudice to the 
appellant has resulted.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II.  Pertinent Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2004).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.



III.  Factual Background and Analysis

Records show that the veteran was diagnosed with obstructive 
sleep apnea during service.  Specifically, an April 1999 
polysomnography report prepared at a sleep disorders lab 
associated with the Naval Medical Center in Portsmouth, 
Virginia, notes an impression of obstructive sleep apnea, 
likely moderate to severe, with an RDI of 47.  

In contrast, however, is another polysomnography report 
prepared by the same lab in June 1999 which indicates an 
impression of primary snoring, with no evidence of 
significant obstructive sleep apnea.  The examiner noted that 
the discrepancy between the two studies suggested the 
possibility of an environmental allergen in the home bed 
setting.  

Nevertheless, this conflict was apparently resolved after 
service, in November 1999, when the veteran underwent further 
testing which indeed revealed an impression of mild 
obstructive sleep apnea, with good response to nasal CPAP 
(continuous positive airway pressure).  

The veteran was afforded a VA examination in May 2001.  The 
examiner reported that his wife began to notice that he would 
stop breathing during the night in the sometime during the 
mid 1990's.  He reported that prior to the CPAP machine, he 
had daytime hypersomnolence.  The veteran reported a family 
history of sleep apnea, and noted that he had used the CPAP 
machine since 1999.  

After reviewing the medical records in the veteran's claims 
file, the examiner noted a diagnosis of sleep apnea, and 
opined that the veteran's condition did require the use of a 
CPAP machine.  The examiner further noted that the veteran 
had a diagnosis of sleep apnea which originated during his 
period of military service.  

In sum, the evidence in this case reveals that the veteran 
did not have a diagnosis of sleep apnea upon entry into 
service in 1987.  At some point during the mid-1990's, the 
veteran's wife noticed that the veteran would stop breathing 
for short periods during the night.  A diagnosis of sleep 
apnea was indicated in April 1999, during the veteran's 
period of active service.  Although the June 1999 sleep study 
did not reveal a diagnosis of apnea at that time, the 
diagnosis of obstructive sleep apnea was confirmed in a 
November 1999 study.  Furthermore, a VA examiner in May 2001 
provided a nexus between the onset of the sleep apnea and the 
veteran's period of active service.  Specifically, the 
examiner opined that the veteran did, in fact, have a current 
diagnosis of sleep apnea, evidenced by the use of a CPAP 
machine since 1999.  The examiner further opined that the 
veteran's obstructive sleep apnea originated during service.  

There is no contradictory opinion of record.  As such, the 
Board finds that the evidence supports a finding that the 
veteran has a current diagnosis of obstructive sleep apnea 
which originated during his period of active service.  As all 
three Hickson elements are satisfied in this case, the Board 
finds that a grant of service connection is warranted for 
obstructive sleep apnea.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  38 C.F.R. § 3.303 (2004).


ORDER

Service connection for obstructive sleep apnea is granted.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


